

EXHIBIT 10.1
Matritech, Inc.


Amended and Restated
Management Bonus Plan
as of December 9, 2005




1.    Purpose of Plan


1.1    The Management Bonus Plan (the “Plan”) is intended to focus management’s
attention and activities on Matritech’s (the “Company”) strategic long range
progress and to encourage attainment of each year’s annual operating plan. The
Plan:



·  
rewards performance by allocating compensation to the achievement of specific
goals;

·  
reinforces the Company’s corporate mission and objectives;

·  
motivates key managers and executives through a combination of appropriate job
challenges and financial rewards for performance above expectations;

·  
attracts, develops, retains and fairly compensates well-qualified managers and
executive officers.



1.2    The Plan shall not be deemed an exclusive method of providing
compensation to eligible employees, nor shall it preclude the Company’s Board of
Directors or its Compensation Committee from authorizing or approving other
forms of incentive compensation.


2.    Administration of the Plan


2.1    The Plan shall be administered by the Compensation Committee of the Board
of Directors of the Company (the “Committee”). The Committee may, from time to
time, amend, suspend, terminate or reinstate any or all of the provisions of the
Plan as it may deem necessary or advisable for the administration of the Plan.
The Committee shall, subject to express provisions of the Plan, have the power
to interpret the Plan, to prescribe, amend or repeal rules and regulations
relating to the Plan, to correct the provisions of the Plan and any Incentive
Award, and to make all other determinations necessary or advisable for the
administration of the Plan.


2.2    In the event of a merger, acquisition, sale of assets, or other corporate
transaction, or in the case of any unexpected circumstances, or any unusual or
material event (whether or not constituting an Acquisition, as defined in
Section 6.2 hereof), the Committee may make adjustments to the awards (including
modification of the performance goals, the substitution of other consideration,
the deferral of payments, and the reduction of the size of awards) as it
determines appropriate.


2.3    All expenses and costs incurred in connection with the administration and
operation of the Plan shall be borne by the Company.
 
 
1

--------------------------------------------------------------------------------

 
 
3.    Eligibility for Participation


3.1    Eligibility to participate in the Plan shall be limited to executive
officers and other key management personnel, including employees of any
subsidiary of the Company, who can have a major impact on the results of their
own functional areas and/or on the overall performance of the Company. All
executive officers are eligible to participate in the Plan effective with their
election to such an office. Selection of key management participants, other than
executive officers, will be made annually by the CEO.


3.2    Prior to the start of each fiscal year, or as soon as practical
thereafter but in no event later than February 1, the CEO shall advise the
Committee of those non-executive officer employees selected for participation in
the Plan. Selection as a participant for any particular fiscal year shall not
automatically entitle an individual to participate in any other fiscal year.


3.3    Following the selection by the CEO of non-executive officer participants
for the fiscal year, the list of eligible participants may be revised only upon
hire or promotion of an employee. Any participant added during the fiscal year
(after the initial selection) shall participate only on a pro-rata basis for
service that year.


3.4    Nothing in this Plan shall confer upon any employee or participant any
right with respect to continuation of employment with the Company (or any
subsidiary of the Company), nor shall this Plan restrict in any way the right of
the Company (or any subsidiary of the Company) to terminate an employee’s or
participant’s employment at any time. The Company and each subsidiary of the
Company expressly reserves the right at any time to dismiss or otherwise
terminate its relationship with a participant free from any liability or claim
under the Plan.


3.5    A participant may not assign, sell, encumber or otherwise transfer any
rights or interest under the Plan, except by will or the laws of descent and
distribution.
 
4.    Earning an Incentive Award


4.1    Each participant is assigned an annual Target Incentive as a percentage
of annual base salary. The target incentive percentages are set forth below, by
grade level, as a percentage of salary for the measuring year.
 

  Position 
Target Incentive 
    Chairman and CEO 
60% 
    President/COO 
50% 
    Vice President 
40% 
    Director 
30% 
    Manager 
 20% 
 



 
2

--------------------------------------------------------------------------------

 
 
The annual Target Incentive as a percentage of annual base salary for any
executive officer of the Company who serves as the head of a subsidiary of the
Company shall be 40%. The CEO shall establish the Target Incentive as a
percentage of annual base salary for other participants who are employees of any
subsidiary of the Company, taking into consideration the relative level of such
employee compared to the above chart for US positions.


4.2    Each participant, other than the CEO and President, shall have objectives
established for his/her performance during the fiscal year. Establishment of
each individual participant’s objectives for the year shall be completed no
later than March 1 of the measuring year. Individual objectives shall serve as
the basis for fifty (50%) percent of such participant’s Incentive Award.


4.3    There shall also be established corporate objectives for the fiscal year.
These corporate objectives shall be recommended by management but shall be
finally established as performance objectives for the year by the Committee. The
full Board of Directors may also review and approve corporate objectives as part
of an overall business plan, but the Committee shall be responsible for
establishing the objectives as part of the CEO’s and President’s compensation
and for the review and approval of the objectives as part of the other executive
officers’ compensation.


4.4    The corporate objectives shall serve as the basis for fifty (50%) percent
of the Incentive Award for all participants other than the CEO and President.
For the CEO and President, the corporate objectives shall serve as the basis for
all of the participant’s Incentive Award.


4.5    Both the individual performance objectives and the corporate objectives
may, at the time of establishment, be weighted, so that achievement of some
portions of the corporate objectives, or the individual objectives as the case
may be, merits a greater Incentive Award than do other portions. The total of
all weighting of an individual’s objectives shall equal 100% and the total of
all weighting of the corporate objectives shall equal 100%.


4.6    After the end of the fiscal year, a determination will be made as to the
achievement of corporate objectives and the achievement of individual
objectives. The Committee will determine achievement of the corporate
objectives, but may consult with the full Board of Directors about the level of
achievement. The CEO and President will report to the Committee on the
achievement of individual objectives by each participant. All decisions as to
achievement of performance objectives for the year shall be made on or before
March 1 of the next fiscal year.


4.7    In making decisions on achievement of corporate objectives, the following
rating scale shall be used:



 
3

--------------------------------------------------------------------------------

 
 

  Rating of Performance 
Performance Rating Factor 
    Greatly Exceeded 
111-120% 
    Exceeded
101-110% 
    Fully Satisfactory 
90-100% 
    Minimum
70-89% 
    Unacceptable
zero 
 

 
The Performance Rating Factor shall be used as a multiplier to the corporate
objective performance component of the Incentive Award for each participant.


4.8    In making decisions on achievement of individual objectives, the
following rating scale shall be used:
 

  Rating of Performance 
Performance Rating Factor 
    Outstanding
110%
    Excellent
100%
    Good 
90%
    Average
75%
    Below Average
zero 
 

 
The average of the above Performance Rating Factors achieved by an individual on
his/her individual performance objectives shall be used as a multiplier to the
portion of the Incentive Award based on achievement of such individual
performance objectives.


4.9    By way of example, for a participant other than the CEO or President, the
Incentive Award shall be calculated:
 

  (a)  Base Salary x Target Incentive %  

 
(b)
The product is then multiplied by the average Performance Rating Factor for such
participant’s individual objective achievement to obtain ½ of the Incentive
Award.

 
(c)
The product is also multiplied by the corporate Performance Rating Factor to
obtain the other ½ of the Incentive Award.



4.10    The Incentive Award is considered fully earned by a participant once
he/she has completed the fiscal year as an employee of the Company (or any
subsidiary of the Company). However, except as provided in Section 6 hereof, the
Incentive Award shall be forfeited, and is subject to an ongoing substantial
risk of forfeiture, if the participant does not remain an employee of the
Company (or any subsidiary of the Company) through the time designated for
pay-out of specific parts of the Incentive Award.


 
4

--------------------------------------------------------------------------------

 

5.    Payment of Incentive Award
 
5.1    Provided that the participant remains an employee of the Company (or any
subsidiary of the Company) through the first payment date (the “Initial Pay-out
Date”), fifty (50%) percent of the Incentive Award will be paid to the
participant in cash, minus applicable withholding taxes, on or before March 15
of the next fiscal year following the measuring year.


5.2.1    Provided that the participant remains an employee of the Company (or
any subsidiary of the Company) through the Initial Pay-out Date and that the
employee’s primary place of work is in the United States, twenty-five (25%)
percent of the Incentive Award will be paid to the Plan participant on the
Initial Pay-out Date in shares of restricted stock of the Company pursuant to,
and subject to the provisions of, the Company’s 2002 Stock Option and Incentive
Plan, or pursuant to and subject to the provisions of any successor or
replacement plan. To the extent that any payment of par value shall be required
in connection with the issuance of the shares of restricted stock, the Company
shall increase the amount of the cash payment on the Initial Pay-out Date by
such par value amount and shall subtract such par value payment amount from the
twenty-five (25%) percent restricted stock award value. The participant, by
accepting the first payment on the Initial Pay-out Date, expressly authorizes
and directs the Company to withhold and retain such portion of the cash payment
as is necessary to cover the par value of the restricted stock shares. For
purposes of determining the number of shares of restricted stock to be awarded,
the shares shall be valued at the fair market value of such stock, without
regard to restrictions, on the Initial Pay-out Date. Fair market value shall be
determined as of the last business day for which the prices or quotes discussed
in this sentence are available prior to the Initial Pay-out Date and shall mean
(i) the last reported sale price of the common stock on the principal national
securities exchange on which the common stock is traded, if the common stock is
then traded on a national securities exchange; or (ii) the last reported sale
price of the common stock on the Nasdaq National Market, if the common stock is
not then traded on a national securities exchange; or (iii) the closing bid
price last quoted by an established quotation service for over-the-counter
securities, if the common stock is not reported on the Nasdaq National Market.
For example, if (x) the Company’s common stock is traded on the American Stock
Exchange, (y) the closing price of shares of the Company’s common stock on the
last trading day immediately preceding the Initial Pay-out Date is $2.00 per
share and (z) 25% of the Incentive Award earned by the Plan participant is
$4,000 (after making any required par value deduction), such participant shall
receive 2,000 shares of restricted stock. The Company and the participant will
execute a Restricted Stock Award Agreement containing customary terms and
conditions of the grant and specifying that (a) provided the participant remains
an employee of the Company (or any subsidiary of the Company), the restrictions
will lapse with respect to one-third (1/3) of the shares granted on each of the
first three annual anniversaries of the Initial Pay-out Date and (b) any Plan
participant who is an executive officer of the Company will have a retention
obligation to hold fifty (50%) percent of the shares of common stock of the
Company acquired through the Restricted Stock Award even after annual
anniversary dates have passed, to the extent that such executive officer does
not
 
 
5

--------------------------------------------------------------------------------

 
 
then hold by himself/herself or through members of his/her immediate family a
minimum of 50,000 shares of common stock of the Company or shares of common
stock of the Company with a value of $50,000, whichever is the lower standard;
provided, however, that there shall be excluded from the retention obligation
any shares the executive officer sells to pay withholding taxes due in
connection with the anniversary pay-outs including those due on account of the
lapse of restrictions on the shares of restricted stock.


5.2.2    Provided that the participant remains an employee of the Company (or
any subsidiary of the Company) through the Initial Pay-out Date and that the
employee’s primary place of work is outside the United States and that the
employee is not an expatriate working temporarily outside the United States,
twenty-five (25%) percent of the Incentive Award will be paid to the Plan
participant on the Initial Pay-out Date in restricted stock units, payable upon
vesting only in shares of common stock of the Company. The number of restricted
stock units to be awarded shall be equal to the number of shares of restricted
stock the participant would have received if s/he were a US employee of the
Company. See Section 5.2.1 above. The Company and the participant will execute a
Restricted Stock Unit Award Agreement containing customary terms and conditions
of the grant and specifying that (a) provided the participant remains an
employee of the Company (or any subsidiary of the Company), the units will vest
at the rate of one-third (1/3) of the total units granted on each of the first
three annual anniversaries of the Initial Pay-out Date and (b) any Plan
participant who is an executive officer of the Company will have a retention
obligation to hold fifty (50%) percent of the shares of common stock of the
Company acquired through the Restricted Stock Unit Award even after annual
anniversary dates have passed, to the extent that such executive officer does
not then hold by himself/herself or through members of his/her immediate family
a minimum of 50,000 shares of common stock of the Company or shares of common
stock of the Company with a value of $50,000, whichever is the lower standard;
provided, however, that there shall be excluded from the retention obligation
any shares the executive officer sells to pay withholding taxes due in
connection with the anniversary pay-outs including those due on account of the
vesting of restricted stock units. Upon vesting of any restricted stock units,
the restricted stock units so vested shall convert into shares of common stock
of the Company representing the same number of shares of common stock as the
units, provided that to the extent that any payment of par value shall be
required in connection with the issuance of the shares of common stock, the
participant must pay such par value either directly or through an additional
withholding from the payment to be made pursuant to Section 5.3 hereof. The
participant, by accepting the first payment on the Initial Pay-out Date,
expressly authorizes and directs the Company (or any subsidiary by which s/he is
employed) to withhold and retain such portion of the cash payment as is
necessary to cover the par value of the common stock to be issued upon vesting
of any restricted stock units.


5.3    Provided that the participant remains an employee of the Company (or any
subsidiary of the Company) through the first year anniversary of the Initial
Pay-out Date, eight and one-third (8.33%) percent of the Incentive Award shall
be paid to the participant in cash, minus applicable withholding taxes, on such
anniversary; provided,
 
 
6

--------------------------------------------------------------------------------

 
 
however, that the participant, by accepting the first payment on the Initial
Pay-out Date, expressly authorizes and directs the Company (or any subsidiary by
which s/he is employed) to withhold all or such portion of this cash payment
towards the amount due as applicable withholding taxes on income recognized by
the Plan participant on the first year anniversary date in connection with the
lapse of restrictions on restricted stock or the vesting of restricted stock
units granted to the participant on the Initial Pay-out Date. Further payments
of eight and one-third (8.33%) percent of the Incentive Award shall be paid in
cash to the participant on second and third year anniversaries of the Initial
Pay-out Date, provided the participant remains an employee of the Company (or
any subsidiary of the Company); provided, however, that the participant, by
accepting the first payment on the Initial Pay-out Date, expressly authorizes
and directs the Company (or any subsidiary by which s/he is employed) to
withhold all or such portion of each such additional cash payment towards the
amount due as applicable withholding taxes on income recognized by the
participant on such anniversary dates in connection with the lapse of
restrictions on restricted stock or the vesting of restricted stock units
granted to the participant on the Initial Pay-out Date.


5.4    In the event the amounts to be withheld, as provided above with respect
to annual anniversary date pay-outs, are insufficient to pay in full the
participant’s withholding taxes due in connection with the annual anniversary
date pay-outs, the participants shall pay to the Company (or any subsidiary by
which s/he is employed), or make provisions satisfactory to the Company (or any
subsidiary by which s/he is employed) for payment of, any taxes required by law
to be withheld no later than the date of the event creating the tax liability.
The Committee may allow participants to satisfy such tax obligations in whole or
in part by transferring shares of common stock, including shares retained from
the Award creating the tax obligation, valued at their fair market value
(determined as provided above). If no other provision has been made by the
participant for payment of withholding taxes due, the Company (or any subsidiary
by which s/he is employed) may, to the extent permitted by law, deduct any such
tax obligations from any payment of any kind otherwise due to a participant. By
accepting the first payment on the Initial Pay-out Date, the participant
expressly authorizes and directs the Company (or any subsidiary by which s/he is
employed) to withhold amounts from other payments of any kind due to him/her.


5.5    Any sale or other disposition of shares of restricted stock awarded or
shares of common stock issued upon vesting of restricted stock units under this
Plan must be made in compliance with Section 16 of the Securities Exchange Act
of 1934, the rules promulgated thereunder, and the Company's insider trading
requirements.


6.    Special Acceleration Events


6.1    In the event the employment of a participant is terminated prior to the
full payout of all portions of the earned Incentive Award by reason of death,
disability or retirement on or after age 62 with the consent of the Company,
then the full earned Incentive Award shall be accelerated and shall vest in the
participant (or in his/her estate in the event of his/her death) and the
restrictions and substantial risk of forfeiture shall lapse.
 
 
7

--------------------------------------------------------------------------------

 
 
6.2    In the event of an Acquisition (as defined herein) prior to the full
payout of all portions of the earned Incentive Award to a participant, the full
earned Incentive Award shall be accelerated and shall vest in the participant,
and the restrictions and substantial risk of forfeiture shall lapse, at the
moment immediately preceding the consummation of the Acquisition. For purposes
of this Plan, an “Acquisition” shall mean the consummation and closing of: (x)
the sale of the Company by merger in which the shareholders of the Company in
their capacity as such no longer own a majority of the outstanding equity
securities of the Company (or its successor); or (y) any sale of all or
substantially all of the assets or capital stock of the Company (other than in a
spin-off or similar transaction) or (z) any other acquisition of the business of
the Company, as determined by the Board.
 






 







 
 
 
 
 
 
 
 
 
8

--------------------------------------------------------------------------------

 